On October 14, 1952, defendant was convicted in the Court of Special Sessions of the City of New York, Borough of Brooklyn, of the crime of assault in the third degree. On November 19, 1952, she was sentenced to serve three months in the workhouse, operation of which sentence was suspended during good behavior. On October 19, 1953, that sentence was revoked on motion of the District Attorney, Kings County. On October 28, 1953, the defendant was resentenced to pay a fine of $200 or to serve sixty days and in addition to serve six months in the workhouse; operation of the six months’ sentence was suspended. The fine was paid. Defendant appeals from the judgment of conviction and from the resentence. Judgment unanimously affirmed. No opinion. No separate appeal lies from the resentence, which has been reviewed on the appeal from the judgment. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Murphy, JJ.